LEMMON, Justice,
concurring in the denial of the application.
The purpose of La.Code Civ.Proc. art. 1067 is to permit a party, who is sued at or near the end of the prescriptive period and who would not have asserted a claim for his or her own damages as long as no claim was made against him or her, an additional ninety-day period within which to claim his or her own damages, as long as his or her claim was not prescribed at the time of the filing of the initial claim.
Here, relator’s cross-claim arguably might fall, except that she was notified early in the litigation that other parties injured in the accident were seeking recovery of their damages.1 Relator had ample opportunity to assert claims for her own damages within ninety days of the service of the original petition, and her claim was prescribed when it was not asserted until over two years later.

. Relator’s insurer was made a party defendant in the original demand by her guest passenger, and relator was subsequently released by these original plaintiffs along with her insurer by an early compromise.